Exhibit 99.2 For more information contact: Jerry Mueller, Senior Vice President (314) 512-7251 ENTERPRISE FINANCIAL RAISES APPROXIMATELY $15 MILLION IN PRIVATE OFFERING St. Louis, January 25, 2010. Enterprise Financial Services Corp (NASDAQ: EFSC) announced today the completion of a private placement of common stock which raised an aggregate of approximately $15 million. On a pro-forma basis, the additional common equity increases the Company’s total risk-based capital ratio to 13.96%. The offering commenced December 11, 2009 and was available only to accredited investors meeting certain net worth and income requirements. Peter Benoist, President and CEO, remarked, “We’re gratified by the enthusiastic response to our private offering. In roughly six weeks, we reached our maximum of $15 million from approximately 40 investors, with more demand than we could accommodate. The confidence in Enterprise demonstrated by outside investors is shared by Company insiders as well, who accounted for approximately 10% of the capital raised.
